Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2020 has been entered.
  	Applicant’s amendment of 28 July 2020, in which claims 1, 4, 17, 20-23 have been amended, is acknowledged. 
Claims 1, 3, 4, 8-17, 20-23 are pending in the instant application. 
Claims 1, 3, 4, 8-17, 20-23 are being examined herewith.
Response to arguments of 28 July 2020
  	In view of Applicant’s amendment of 28 July 2020, the rejection of claims 21-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is herein withdrawn. Applicant has deleted from the claims broad/narrow limitations.
In view of Applicant’s amendment of 28 July 2020, the rejection of claims 1, 3, 4, 8-17, 20-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, scope of enablement, is herein withdrawn. Applicant has amended independent claim 1 to recite a reduction in heart size of a pathologically enlarged heart of the patient/dog. 
On 28 July 2020, Applicant has amended independent claim 1 to be drawn to a method of treating a dog suffering from asymptomatic (occult, preclinical) heart failure due to mitral valve 
Applicant’s arguments (Remarks of 28 July 2020, pages 7-11) against the rejection of claims 1, 3, 4, 8-17, 20-23 under 35 U.S.C. 103 over Boswood, in view of Ouellet, in further view of Atkins, have been considered.
The Declaration under 37 CFR 1.132 by Dr. Cristoph Schummer, co-inventor, submitted on 28 July 2020, is acknowledged and considered.
Dr. Schummer attacks each reference individually and argues (point 5, Declaration) that Boswood is an announcement of a new study to be launched; there are no results provided by Boswood, no effective amount of pimonbendan disclosed to effect a reduction in the heart of the patient.
Dr. Schummer argues (points 6-9, Declaration) that the teachings of Ouellet do not render the instant claims obvious, at least because Ouellet is a poorly designed study; Ouellet further provides a conclusion (see Abstract of Ouellet) that "the addition of pimobendan to treatment did not decrease the RF of dogs affected by asymptomatic class lB MVD over the [six months] study period"; Ouellet does not measure a reduction in heart size in the dogs; reverse cardiac remodeling, i.e. reduction of the heart size of the already pathologically enlarged heart is not discussed in Ouellet; Ouellet actually shows a slight increase in heart size VHS values over 6 months trial period.
Dr. Schummer argues (points 10, 11, Declaration) that there is no indication in Atkins as to whether a reduction in heart size is achieved.

In the rejection to the claims made over Boswood, in view of Ouellet, in further view of Atkins, the examiner has taken the position that Ouellet teaches the very same method of treatment of the same disease, in the same patient population, namely patients/dogs suffering from asymptomatic heart failure mitral valve disease (MVD) and a pathologically enlarged heart (at least one dog in Ouellet treated with pimobendan had cardiomegaly before being treated with pimobendan), by administering the same therapeutic agent, pimobendan, in the same daily dose as instantly claimed. Administering the same drug, in the same dose, to the same patient population is expected to result in the same therapeutic effect including the same effect on the heart size. However, the examiner acknowledges that Ouellet only reports mean values for VHS, so it is impossible to isolate the effect of pimobendan on treatment and on the heart size (VHS) in the dogs having pathologically enlarged heart, vs. other dogs. 
For all the reasons above, the rejection of claims 1, 3, 4, 8-17, 20-23 under 35 U.S.C. 103 over Boswood, in view of Ouellet, in further view of Atkins, is herein withdrawn.
Dr. Schummer argues (point 11, Declaration) that “no evidence was known at the time that a reverse cardiac remodeling, i.e. heart size reduction, is pharmacologically possible”.
Dr. Schummer provides 3 literature references (Boswood 2016, Boswood 2019 and Keene 2019) containing post-filing data, and argues (point 13, Declaration) that this is the first time that a clinical trial could demonstrate a pharmacological reverse modeling of the heart. Dr. Schummer explains (point 13) that this effect is linked to clinical benefit: the pimobendan induced structural heart size reduction delays the heart size increase for a long period and 
In response to Dr. Schummer’s statement at points 11, 13 Declaration related to “no evidence was known at the time that a reverse cardiac remodeling, i.e. heart size reduction, is pharmacologically possible” and “this is the first time that a clinical trial could demonstrate a pharmacological reverse modeling of the heart”, the examiner notes that pimobendan had been previously shown by Daemmgen (US2010/0035889) to effect reverse cardiac remodeling in dogs having asymptomatic heart failure and dilated cardiomyopathy; in these dogs, pimobendan showed prolongation until onset of clinical symptoms, which is synonymous with treatment. Dogs with dilated cardiomyopathy have an already pathologically enlarged heart; further, the patient population in Daemmgen encompasses the instant patient population, namely dogs with dilated cardiomyopathy with mitral valve disease (MVD)/mitral regurgitation, or with myxomatous mitral valve disease (MMVD as in instant claim 17,  which is the most common form of valvular heart disease). 
	New rejections to the claims are made below, based on Applicant’s amendment of 28 July 2020, taking into consideration Applicant’s explanations/arguments/literature references provided. 

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 8-17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Daemmgen et al. (US 2010/0035889, published 11 February 2010, cited in PTO-892).
Daemmgen teaches [0026] that pimobendan increases the time without clinical symptoms and remodels the size of the heart in patients with asymptomatic heart disease ISACHC Class I.
Daemmgen teaches [0019] that the progress of heart failure is associated with an increase of the size of the heart; reverse cardiac remodeling (decrease in the size of the heart) is a goal of the treatment of heart failure therapy.

Importantly, Daemmgen teaches that ISACHC score was improved: no clinical symptoms ISACHC class Ib were reported in 76% of the pimobendan treated dogs after 56 days of treatment. 
Daemmgen teaches (Table 1) that pimobendan treatment effects a reduction in heart size of 1.3% (0.15 units compared to 11.83 units baseline when pimobendan treatment initiated).
Daemmgen teaches pimobendan treatment at a daily dose of 0.4-0.6 mg/kg [0088], which is within the range in instant claim 8, and encompasses the daily dose in instant claim 15.
Daemmgen teaches ([0088], line 7) that pimobendan is administered concomitantly with furosemide, as in instant claims 11, 12.
Daemmgen teaches that the reduction of the heart size of the dog is obtained within 56 days [0092], which is within the range in instant claim 20.

Daemmgen also teaches (Example 3) a method of treating a dog suffering from asymptomatic heart failure due to dilated cardiomyopathy (dilated cardiomyopathy is the most common form of cardiomegaly = pathologically enlarged heart), the method comprising 
Daemmgen teaches [0098] that inclusion criteria were dogs which are diagnosed with congestive heart failure of stage ISACHC class I, as in instant claim 3.
Daemmgen teaches [0097] pimobendan administered orally as Vetmedin® tablet, as in instant claims 10, 14.
Daemmgen teaches ([0098], page 6, right column, line 7) that pimobendan is administered concomitantly with furosemide, as in instant claims 11, 12.
Daemmgen teaches 4 years ([0100]-[0101]) of interim analysis shows that significantly fewer dogs treated with pimobendan went into the state of clinical symptoms; further, LVRR remodeling/normalizing the size of the left ventricle is observed. 
Daemmgen teaches [0102] that administration of pimobendan to dogs with asymptomatic heart failure and dilated cardiomyopathy prolongs the time until onset of clinical symptoms and effect a reverse remodeling of the left ventricle.

Daemmgen does not teach a method of treating a dog suffering from asymptomatic heart failure due to mitral valve disease and a pathologically enlarged heart, comprising administering to the dog an effective amount of pimonbendan to effect a reduction in heart size in said dog.
Daemmgen does not teach that the reduction in heart size is at least 10%, as in instant claims 4, 21, or that the reduction of the heart size is obtained within 30 to 40 days of treatment with pimonbendan, as in instant claim 23.

Daemmgen does not teach that the daily pimobendan is administered as two doses, as in instant claims 9, 22.
It would have been obvious to a person of ordinary skill in the art to use the teachings of Daemmgen to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer pimobendan at the daily dose taught by Daemmgen to a dog suffering from asymptomatic heart failure due to mitral valve disease (MVD) and cardiomegaly (pathologically enlarged heart), because Daemmgen teaches that
(1) pimobendan is effective to treat symptomatic heart failure due to MVD and cardiomegaly in dogs and pimobendan effects a reduction in heart size (as decrease in VHS score) in such dogs (Example 2); and
(2) pimobendan is effective to treat asymptomatic heart failure due to dilated cardiomyopathy (dilated cardiomyopathy is the most common form of cardiomegaly = pathologically enlarged heart), and pimobendan effects a reduction in heart size (as LVRR reverse remodeling = normalizing size of left ventricle) in such dogs. Mitral insufficiency/mitral valve regurgitation/mitral valve disease often occurs in dilated cardiomyopathy.
The person of ordinary skill in the art would have administered pimobendan to dogs suffering from asymptomatic heart disease and dilated cardiomyopathy with mitral valve disease (MVD)/mitral regurgitation, or with myxomatous mitral valve disease (MMVD as in instant claim 17,  which is the most common form of valvular heart disease), which is a subpopulation of the patients in Example 3 of Daemmgen, and would have monitored in time the heart size of 
	As such, instant claims 1, 3, 4, 8-17, 20-23 are rejected as prima facie obvious. 

Claims 1, 3, 4, 8-17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Boswood et al (Veterinary record 2011, February 26, page 222, cited in IDS) and Daemmgen et al. (US 2010/0035889, published 11 February 2010, cited in PTO-892).
Boswood teaches a method of treating a dog suffering from asymptomatic  heart failure due to mitral valve disease (MVD), where the dog has radiographic evidence of cardiomegaly expressed as vertebral heart score > 10.5 (requirement for enrollment, middle column, last paragraph), comprising administering to the dog an effective amount of pimobendan.
Boswwod teaches (middle column, first paragraph) a clinical study called EPIC Evaluation of pimobendan in dogs with cardiomegaly caused by mitral valve disease (MVD), which is designed to assess whether using pimobendan in the preclinical phase of MVD extends the time to the onset of clinical signs of congestive heart failure (CHF). Boswood teaches that the study’s primary endpoint (right column, third paragraph) is the onset of congestive heart failure. Thus, Boswood teaches that the aim of the study to determine the effect of pimobendan on delaying the onset of clinical signs of congestive heart failure or/and delaying the onset of congestive heart failure in the patient.
Boswood teaches that pimobendan is administered as Vetmedin ® (right column, third paragraph), which is consistent with oral administration, as in instant claim 10, in the form of a tablet, as in instant claim 14.

Boswood teaches (middle column, first paragraph) that pimobendan is widely used for the treatment of congestive heart failure attributable to both valvular insufficiency and dilated cardiomyopathy (dilated cardiomyopathy is the most common form of cardiomegaly).
Boswood does not teach that administering of pimobendan effects a reduction in heart size of the patient, as in the instant claims.
Boswwod does not teach that the reduction in heart size is obtained within 35 days of treatment with pimobendan, as in instant claims 20, 23, nor does he teach that heart size is reduced by at least 5%, as in instant claims 4, 21.
Boswood does not teach that pimobendan is administered in a daily dose of 0.5 mg/kg bodyweight, as in instant claims 8, 15, nor does he teach the frequency of administration, as in instant claims 9, 22.
Boswood does not teach that pimobendan is administered concomitantly with benazepril and furosemide, as in instant claims 11-13.
Boswood does not teach that the patient is suffering from preclinical heart failure due to myxomatous mitral valve disease, as in instant claim 17.
Boswood does not teach that preclinical heart disease due to mitral valve disease MVD is of stage ISACHC Class I, as in instant claim 3, or its subclass ISACHC Class IB, as in instant claim 16. 


Daemmgen teaches [0019] that the progress of heart failure is associated with an increase of the size of the heart; reverse cardiac remodeling (decrease in the size of the heart) is a goal of the treatment of heart failure therapy.
Daemmgen specifically teaches (Example 2) a method of treating a dog suffering from symptomatic heart failure due to valve insufficiency/ mitral valve disease ([0090] all 41 dogs in the pimobendan group showed clinically overt symptoms of heart failure due to valve insufficiency with a mean duration of symptoms of 4.05 months), the method comprising administering to the dog an effective amount of pimobendan to effect a reduction in heart size of an already enlarged heart of the dog (Table 1, heart size measured as vertebral heart sum VHS, normal range of VHS in healthy dogs is 8.5v to 10.5v (mean of 9.7v) [0095]; dogs treated had max. VHS 14.5, median VHS 11.60 (Table 1), thus enlarged heart).
Importantly, Daemmgen teaches that ISACHC score was improved: no clinical symptoms ISACHC class Ib were reported in 76% of the pimobendan treated dogs after 56 days of treatment. 
Daemmgen teaches (Table 1) that pimobendan treatment effects a reduction in heart size of 1.3% (0.15 units compared to 11.83 units baseline when pimobendan treatment initiated).
Daemmgen teaches pimobendan treatment at a daily dose of 0.4-0.6 mg/kg [0088], which is within the range in instant claim 8, and encompasses the daily dose in instant claim 15.
Daemmgen teaches ([0088], line 7) that pimobendan is administered concomitantly with furosemide, as in instant claims 11, 12.


Daemmgen also teaches (Example 3) a method of treating a dog suffering from asymptomatic heart failure due to dilated cardiomyopathy (dilated cardiomyopathy is the most common form of cardiomegaly = pathologically enlarged heart), the method comprising administering to the dog an effective amount of pimobendan; the method is shown to effect a reduction in heart size, namely [0100] a left ventricular reverse remodeling (LVRR) defined as normalizing the size and function of the left ventricle in dogs treated with pimobendan.
Daemmgen teaches [0098] that inclusion criteria were dogs which are diagnosed with congestive heart failure of stage ISACHC class I, as in instant claim 3.
Daemmgen teaches [0097] pimobendan administered orally as Vetmedin® tablet, as in instant claims 10, 14.
Daemmgen teaches ([0098], page 6, right column, line 7) that pimobendan is administered concomitantly with furosemide, as in instant claims 11, 12.
Daemmgen teaches 4 years ([0100]-[0101]) of interim analysis shows that significantly fewer dogs treated with pimobendan went into the state of clinical symptoms; further, LVRR remodeling/normalizing the size of the left ventricle is observed. 
Daemmgen teaches [0102] that administration of pimobendan to dogs with asymptomatic heart failure and dilated cardiomyopathy prolongs the time until onset of clinical symptoms and effect a reverse remodeling of the left ventricle.


Daemmgen does not teach that the reduction in heart size is at least 10%, as in instant claims 4, 21, or that the reduction of the heart size is obtained within 30 to 40 days of treatment with pimonbendan, as in instant claim 23.
Daemmgen does not teach that pimobendan is administered concomitantly with benazepril and furosemide, as in instant claim 13.
Daemmgen does not teach that the daily pimobendan is administered as two doses, as in instant claims 9, 22.
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Boswood and Daemmgen to arrive at the instantly claimed method. The person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer pimobendan at the daily dose taught by Daemmgen to dogs suffering from asymptomatic heart failure due to MVD and cardiomegaly, in the method of Boswood, and monitor the effect of pimobendan administration in time, with the expectation that pimobendan will have therapeutic effect. 
The person of ordinary skill in the art would have been motivated to administer pimobendan at the daily dose taught by Daemmgen to a dog suffering from asymptomatic heart failure due to mitral valve disease (MVD) and cardiomegaly (pathologically enlarged heart), because Daemmgen teaches that
symptomatic heart failure due to MVD and cardiomegaly in dogs and pimobendan effects a reduction in heart size (as decrease in VHS score) in such dogs (Example 2); and
(2) pimobendan is effective to treat asymptomatic heart failure due to dilated cardiomyopathy (dilated cardiomyopathy is the most common form of cardiomegaly = pathologically enlarged heart), and pimobendan effects a reduction in heart size (as LVRR reverse remodeling = normalizing size of left ventricle) in such dogs. Mitral insufficiency/mitral valve regurgitation/mitral valve disease often occurs in dilated cardiomyopathy.
The person of ordinary skill in the art would have administered pimobendan to dogs suffering from asymptomatic heart disease and dilated cardiomyopathy with mitral valve disease (MVD)/mitral regurgitation, or with myxomatous mitral valve disease (MMVD as in instant claim 17,  which is the most common form of valvular heart disease), which is a subpopulation of the patients in Example 3 of Daemmgen, and would have monitored in time the heart size of the dogs treated with pimobendan, with the expectation that pimobendan will be effective to treat said dogs and effect a reduction in the heart size in said dogs. 
As such, instant claims 1, 3, 4, 8-17, 20-23 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-14 of U.S. Patent 8,980,894 are drawn to a method for treating a patient suffering from asymptomatic heart failure ISACHC Class I with, for example, pimobendan, wherein pimobendan is effective to prolong time until onset of symptoms of heart failure in the patient; claim 2 recites that asymptomatic heart failure is asymptomatic dilated cardiomyopathy (pathologically enlarged heart); claims 4, 10 recite the active agent in oral form; claims 5, 11 recite the daily dose which encompasses the daily dose in the instant claims; claims 6, 12 recite the patient being, for example, a dog; claims 7, 13 recite that administration causes a reduction in the size of the heart of the patient. 
Instant claims are drawn to a method of treating a dog suffering from asymptomatic  heart failure (claim 3 recites stage ISACHC Class I) due to mitral valve disease (MVD), the method comprising administering to the patient an effective amount of a composition comprising pimobendan to effect a reduction in heart size of an already pathologically enlarged heart of the dog. 
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 1-14 of U.S. Patent 8,980,894 to arrive at the instantly claimed method. The person of ordinary skill in the art would have been motivated to administer pimobendan at the daily dose taught by claims of U.S. Patent 8,980,894 to dogs suffering from asymptomatic heart failure due to MVD and pathologically enlarged heart, because claims 1-14 of U.S. Patent 8,980,894 teach 
The person of ordinary skill in the art would have administered pimobendan to dogs suffering from asymptomatic heart disease and dilated cardiomyopathy with mitral valve disease (MVD)/mitral regurgitation, or with myxomatous mitral valve disease (MMVD as in instant claim 17,  which is the most common form of valvular heart disease), which is a subpopulation of the patients in claims 1, 2, 8, 9 of U.S. Patent 8,980,894, and would have monitored in time the heart size of the dogs treated with pimobendan, with the expectation that pimobendan will be effective to treat said dogs and effect a reduction in the heart size in said dogs. 
Thus, instant claims 1, 3, 4, 8-17, 20-23 are rejected.
For similar reasons, instant claims 1, 3, 4, 8-17, 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent 9,889, 148 (cited in PTO-892); over claims 1-12 of U.S. patent 9,463,199 (cited in PTO-892); over claims 1-15 of U.S. patent 10,117,869 (cited in PTO-892), over claims 1-17 of U. S patent 10,537, 588 (cited in PTO-892); and are provisionally rejected over claims 1, 3-17, 20, 21 of co-pending U.S. patent application 16/127,921 (published as US 2019/0008862, cited in PTO-892).


Conclusion
Claims 1, 3, 4, 8-17, 20-23 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627